Citation Nr: 0534708	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for leukemia, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959, and from May 1961 to December 1980.  The 
veteran died in November 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
leukemia for the purpose of accrued benefits.  In June 2004, 
the Board remanded the matter for compliance with the 
notification requirements of the Veterans Claims Assistance 
Act.

When the veteran filed his claim for benefits in February 
2001, he indicated that he had been treated at a cancer 
center and he was claiming that his leukemia was related to 
his exposure to Agent Orange.  Medical records received 
subsequent to his claim but before his death show he had a 
history of a carcinoma of the right hilar region which had 
been treated with radiation therapy.  The RO took a narrow 
view of his claim and limited the issue to entitlement to 
service connection for leukemia.  A broader view of the 
veteran's claim would have encompassed his claim of service 
connection for a respiratory cancer as a result of exposure 
to herbicidal agents to include Agent Orange.  The appellant 
referenced her husband's lung cancer in her initial claim for 
benefits.  A broader interpretation of the veteran's claim 
would be in step with the non-adversarial nature of the VA 
claims-adjudication process which requires interpretive doubt 
to be resolved in the claimant's favor.  It appears that a 
claim for entitlement to service connection for lung cancer 
as a result of exposure to Agent Orange remains unaddressed 
by the RO.  The Board has no jurisdiction over issues that 
have not been developed for appellate review.  The matter is 
referred to the RO for appropriate action.  

A review of the appellant's statements also shows that she 
has repeatedly insisted that the veteran had a claim pending 
for an increased rating for his service-connected 
hypertension and a claim pending for service connection for a 
heart condition secondary to the service connected 
hypertension at time of his death.  These matters have not 
been addressed by the RO, are not ready for appellate review, 
and are therefore referred to that office for appropriate 
action.  

FINDINGS OF FACT

1.  At the time of his death in November 2001, the veteran 
had a claim pending for service connection for leukemia; the 
appellant filed her claim for accrued benefits within one 
year of his death.  

2.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicidal agents.  

3. Anemia and myelodyspastic syndrome which was anticipated 
to lead to acute leukemia was first shown more than one year 
after the veteran's separation from service, and is not shown 
to be related to that service.

4. The medical evidence in the file at the date of the 
veteran's death did not show a diagnosis of leukemia.  


CONCLUSION OF LAW

Acute leukemia was not incurred in or aggravated by service, 
and is not presumed to have been incurred during service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the 
appellant in the development of her claim.  The Veterans 
Claims Assistance Act of 2000 (VCAA) requires that when a 
complete or substantially complete application for benefits 
is filed, VA must notify a claimant and her representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  
VCAA notice must inform a claimant of (1) any information and 
evidence not of record needed to substantiate the claim; (2) 
what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in her possession.  

The original rating decision on appeal was made in August 
2002, and the appellant did not receive a notice complying 
with the requirements of the VCAA prior to the initial rating 
decision denying her claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the appellant.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the appellant is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. Moreover, neither the appellant nor her 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records identified by the appellant.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  

Service Connection for Leukemia for the Purpose of Accrued 
Benefits

Accrued Benefits Claim
Prior to the veteran's death, he filed a claim for service 
connection for leukemia resulting from exposure to 
herbicides.  His claim was denied by rating decision of June 
2001, and a notice of disagreement was received by VA in 
September 2001.  He died in November 2001, and the death 
certificate lists the immediate cause of death as congestive 
heart failure, due to or as a consequence of ischemic heart 
disease, dues to or as a consequence of refractory anemia 
with excess of blast cells.  The veteran's claim for service 
connection for leukemia as a result of exposure to herbicides 
was still pending at the time of his death.  

Although the veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claim for service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  In the instant case, the claim for accrued 
benefits was received in March 2002; her application was 
filed with 1 year of the date of death as required by 
38 C.F.R. § 3.1000(c).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  Evidence in the file at the date of death 
means evidence in VA's possession, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.   38 C.F.R. § 3.1000(a), (d)(4) (2005).  

In this case, the appellant, the veteran's spouse, is 
advancing essentially the same claim for service connection 
for leukemia, for accrued benefits purposes, which the 
veteran had pending at the time of his death.

Establishing Service Connection
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran served in Vietnam and is presumed to have been 
exposed to an herbicide agent during that service.  

Since the veteran was exposed to Agent Orange or another 
herbicide agent in service, service connection for any of the 
conditions listed under 38 C.F.R. § 3.309(e) will be presumed 
if the condition becomes manifest to a degree of 10 percent 
disabling or more.  Presumptive service connection is 
warranted for the following disorders: 

?	Chloracne or other acneform disease consistent with 
chloracne
?	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)
?	Hodgkin's disease
?	Chronic lymphocytic leukemia
?	Multiple myeloma
?	Non-Hodgkin's lymphoma
?	Acute and subacute peripheral neuropathy
?	Porphyria cutanea tarda
?	Prostate cancer
?	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
?	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma)
38 C.F.R. § 3.309(e) (2005). 

Service medical records do not reflect a diagnosis of, or 
treatment for, leukemia during the veteran's active service.  
The first evidence referencing leukemia dates from late 2000 
and early 2001.  Records from the Selma Clinic in the file at 
the time of his death shows he was receiving treatment for 
multiple disorders.  Dr. Moraes indicated in his notes of 
early 2001 that he was going to reserve an aggressive acute 
leukemia type of chemotherapy upon the progression [of his 
illness] to leukemia.  The evidence of record at the time of 
his death shows that that veteran was quite ill as a result 
of multiple complications and that his treatment options were 
limited.  

Direct service connection is denied because the evidence 
fails to demonstrate that leukemia occurred in service.  The 
evidence makes clear that this disease manifested many years 
after service.  Service connection on a direct basis is not 
warranted.  

The Board recognizes, but may not consider for the purpose of 
an accrued benefit claim, evidence received since the date of 
the veteran's death, including: the death certificate that 
reflects that respiratory anemia with excess of blast cells 
was a contributory cause of the veteran's death; medical 
evidence that reflects that the anemia would have, had the 
veteran lived, transformed into acute leukemia; medical 
evidence that opines that for all practical purposes the 
veteran had leukemia at the time of his death; and a medical 
opinion that states it is conceivable that the radiation and 
chemotherapy the veteran received for his non-service 
connected lung cancer may have been a factor in the veteran 
developing his blood disease, since both are non-causative 
agents of acute leukemia.  Even if the Board could consider 
this evidence, these kinds of statements from medical 
providers are deemed too speculative to support a grant of 
service connection.  See Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between in-service radiation 
exposure and fatal lung cancer was speculative at best, even 
where a physician opined that it  was probable that the 
cancer was related to in-service exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (opinion that veteran's time as a prisoner of 
war could have precipitated the initial development of his 
lung condition found too speculative); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998) (opinion that veteran's service- 
related condition may have contributed to his ultimate demise 
found too speculative); Moffitt v. Brown, 10 Vet. App. 214, 
228 (1997) (opinion that renal insufficiency may have been a 
contributing factor in the overall medical condition was too 
speculative).

The Board has considered the appellant's and other lay 
statements of record regarding the connection of the 
veteran's leukemia to his Agent Orange exposure.  These 
individuals are competent to attest to the symptoms that the 
veteran experienced during his terminal illness.  They have 
not identified themselves as having medical training and 
their statements regarding causation cannot be accepted as 
medical evidence and they too were not in VA's possession at 
the time of the veteran's death.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Regarding presumptive service connection, at the time of his 
death, the medical evidence in VA's possession shows he had 
severe anemia and myelodysplastic syndrome.  This is not a 
condition specified in 38 C.F.R. § 3.309 (e) and because it 
is not, service connection on a presumptive basis is not 
warranted.  Additionally, while leukemia was not diagnosed in 
the medical record available to VA at the time of his death, 
later records do not show that he had chronic lymphocytic 
leukemia, the condition required to apply the presumption.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  Here, the evidence in not in equipoise, and the 
claim is denied.  


ORDER

Entitlement to service connection for leukemia, for the 
purpose of accrued benefits, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


